EVERETT, Chief Judge
(concurring in the result):
The majority opinion describes various items of evidence — other than the “Incident/Complaint Worksheet” — which corroborated appellant’s confession. Subsequently, this evidence is referred to as “non-hearsay.” 25 M.J. at 4. Some of this evidence — such as Corporal Cogdill’s testimony about what PFC Fuentes had “reported” to him and SSgt Morin’s testimony about “a reported theft” — was hearsay to the extent it was used to show the contents of the report. Of course, the fact of the making of the report — as distinguished from its contents — would have little value, either to corroborate a confession or otherwise to prove guilt.
I note, however, that no defense objection was made as to these “reports”; and there was no request that this evidence be considered only for a limited purpose. Under the Military Rules of Evidence, hearsay evidence is competent unless objected to. See Mil.R.Evid. 103(a)(1). Therefore, the contents of the reports — along with other evidence — could be considered in corroborating Yeoman’s confession. With such corroboration, the confession was admissible; and a basis existed for concluding that Yeoman was guilty beyond a reasonable doubt.
The Court of Military Review was of the view “that the [challenged] report was properly admitted to show that a larceny of PFC Fuetes’ possessions had occurred, but that the military judge erred by allowing the record to show that appellant was identified as a suspect.” 22 M.J. 762, 765. I believe that such use of a police report violates the exclusion in Mil.R.Evid. 803(8)(B), and that a report to the police is admissible only to show that a report was made — if that fact is itself relevant in some way.